LIONBRIDGE TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN FOR
INDEPENDENT DIRECTORS
(Effective May 21, 2007)

1. Purpose.

The purpose of the Lionbridge Technologies, Inc. Deferred Compensation Plan for
Independent Directors (the “Plan”) is to further the long-term growth of
Lionbridge Technologies, Inc. (the “Company”) by allowing the independent
directors of the Company the opportunity to defer certain compensation, keeping
their financial interests aligned with the Company, and providing them with a
long-term incentive to continue providing services to the Company. The Plan
permits Eligible Directors to defer all or part of their Eligible Compensation
(each as defined below).

This Plan is intended to comply with section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the Treasury Regulations and other
guidance issued thereunder. Notwithstanding any other provision of this Plan,
this Plan shall be interpreted, operated and administered in a manner consistent
with this intention.

2. Effective Date.

The Plan is effective May 21, 2007.

3. Definitions.

In addition to the terms defined above, the following terms shall have the
meanings indicated below.

Account – means a bookkeeping account established by the Company for each
Participant electing to defer Eligible Compensation under the Plan, which may
include sub-accounts for amounts payable at different times and/or payable in
different forms.

Affiliate – means any corporation or other entity that is treated as a single
employer with the Company under Code section 414.

Board – means the Board of Directors of the Company.

Cash Sub-Account – means the sub-account of each Participant’s Account that is
treated as holding the Cash Retainer portion of such Participant’s deferred
Eligible Compensation.

Cash Retainer – means the amount of annual retainer payable in cash for service
on the Board, including any annual retainer payable for service as a chair or
member of any Board committee that is permitted or required to be paid in cash.

Change in Control – means a “change in control” as defined in the Company’s
Change in Control Plan, provided that such definition constitutes a change in
control within the meaning of Code section 409A.

Common Stock – means the Common Stock, $0.01 par value, of the Company.

Eligible Director – means a member of the Board who is not an officer or
employee of the Company or any Affiliate and who directly holds less than 1% of
the Company’s outstanding common stock and who otherwise qualifies as an
“Eligible Director” under the Company’s Independent Directors’ Compensation
Policy.

Eligible Compensation – means both the Cash Retainer and Equity Retainer.

Equity Sub-Account – means the sub-account of each Participant’s Account that is
treated as holding the Equity Retainer portion of such Participant’s deferred
Eligible Compensation.

Equity Retainer – means the amount of annual retainer payable in Restricted
Stock Units (“RSUs”) or such other equity-based award as is set forth in the
Company’s Independent Directors’ Compensation Policy, for service on the Board,
including any annual retainer payable for service as a chair or member of any
Board committee that is permitted or required to be paid in equity.

New Director – means an Eligible Director who was not eligible to participate in
the Plan (or any other plan sponsored by the Company or any Affiliate, which may
be aggregated with the Plan under Code section 409A) prior to becoming a
Director; provided, all Eligible Directors providing services to the Company as
of the Effective Date shall be deemed to be New Directors for purposes of making
an initial election pursuant to Section 5.1(b)(ii) with respect to Eligible
Compensation otherwise payable or issued at the May 21, 2007, Annual Meeting of
Stockholders.

Open Enrollment – means the period during each Plan Year when Eligible Directors
may elect to defer amounts under the Plan. Open Enrollment shall normally be
held during the month of December of each Plan Year.

Participant – means an Eligible Director who elects to defer Eligible
Compensation under the Plan.

Plan Administrator – means Nominating and Compensation Committee of the Board,
or its delegate or delegates appointed to administer the Plan.

Plan Year – means the 12-month period from January 1 to December 31.

Separation from Service – means a “separation from service” with the Company and
its Affiliates within the meaning of Code section 409A.

VP – HR – means the senior officer in charge of the Human Resources department,
currently the Senior Vice President, Human Resources.

4. Participation.

4.1 An Eligible Director becomes a Participant in the Plan on the date he or she
first enrolls in the Plan by electing to defer Eligible Compensation in
accordance with Section 5.1(b).

4.2 An Eligible Director who has been a Participant under the Plan will cease to
be a Participant on the date his or her Account is fully distributed.

5. Participant Accounts.

5.1 Elections to Defer Eligible Compensation.

(a) Initial Deferral Election. An Eligible Director may make an irrevocable
election to defer the following types of Eligible Compensation in one
(1) percent increments up to the specified maximum percentage:

(i) An Eligible Director may elect to defer up to 100% of his or her Cash
Retainer, subject to subparagraph 5.1(b)(ii) below.

(ii) An Eligible Director may elect to defer up to 100% of his or her Equity
Retainer.

(b) Time and Manner of Making an Initial Election.

(i) An Eligible Director may make an irrevocable election to defer one or more
types of Eligible Compensation during the Open Enrollment period that occurs in
the Plan Year preceding the Plan Year in which the Eligible Compensation is
earned, in accordance with Treasury Regulations section 1.409A-2(a)(3).

(ii) A New Director may make an irrevocable election to defer one or more types
of Eligible Compensation, provided such election is made within thirty (30) days
of becoming a New Director and such election shall, with respect to the deferral
of any portion of the Cash Retainer, only apply to amounts earned after the
election is filed, in accordance with Treasury Regulations section
1.409A-2(a)(7). For the avoidance of doubt, an election by a New Director to
defer his or her Cash Retainer would result in less than 100% of such Cash
Retainer being deferred, if the election were made after the date on which the
individual became a New Director, because any portion of the Cash Retainer
earned prior to the election may not be deferred. However, because amounts
payable as an Equity Retainer are subject to a substantial risk of forfeiture
for at least 12 months following the election period for a New Director, all of
the Equity Retainer is eligible for deferral in accordance with the terms of
this Plan.

(iii) A deferral election shall be made in accordance with procedures
established by the Plan Administrator.

(iv) A deferral election made pursuant to election form shall continue in effect
for each succeeding Plan Year until modified by the Participant. No modification
of a deferral election shall be given effect with respect to a Plan Year to
which the modification is intended to apply unless that modification is made
prior to the beginning of that Plan Year. An election form shall be irrevocable
for a Plan Year as of the first day of such Plan Year; provided that an election
form for New Directors shall be irrevocable at the end of the thirty-day period
beginning on the date that the individual becomes a New Director.

5.2 Crediting of Deferrals. Eligible Compensation deferred by a Participant
under the Plan shall be credited to the Participant’s Account as soon as
practicable after the amounts would have otherwise been paid to the Participant.
For the avoidance of doubt, amounts subject to a substantial risk of forfeiture
(i.e., vesting) are credited to a Participant’s Account upon the lapsing of the
risk of forfeiture. Any amount of the Cash Retainer that is deferred pursuant to
the Plan shall be credited to the Participant’s Cash Sub-Account. The amounts in
the Cash Sub-Account shall not be invested. Any portion of the Equity Retainer
that is deferred pursuant to the Plan shall be credited to the Participant’s
Equity Sub-Account. Amounts credited to a Participant’s Equity Sub-Account shall
be deemed immediately invested in shares of Common Stock. Any dividends which
would have been received had such amount actually been invested in shares of
Common Stock will be credited to the Participant’s Cash Sub-Account. Nothing in
this Section or otherwise in the Plan, however, will require the Company to
actually invest any amounts credited to a Participant’s Account in shares of
Common Stock or otherwise.

5.3 Vesting. A Participant shall at all times be one-hundred (100) percent
vested in any amounts credited to his or her Account.

5.4 Adjustments upon Changes in Capitalization. If any change is made to the
shares of Common Stock without the Company’s receipt of consideration,
appropriate adjustments shall be made to the number and/or class of securities
credited to a Participant’s Account under the Plan in the same manner and to the
same extent that adjustments are made to the maximum number and/or class of
securities issuable under the Company’s 2005 Stock Incentive Plan.

6. Distribution of Account Balances.

6.1 Distribution Form.

(a) In the event a Participant elects to have the distribution of a deferred
amount (and dividends thereon) commence thirty (30) days following the date of
his or her Separation from Service or a Change in Control pursuant to
Section 6.2(a)(i) or (ii), the Participant may elect to have the deferred amount
(and dividends thereon) distributed in a lump sum payment or in equal annual
installments over a period of up to ten (10) years. Such election must be made
at the time of making the initial deferral election under Section 5.1.

(b) In the event a Participant fails to specify the form in which a deferred
amount (and dividends thereon) will be distributed at the time of making an
initial deferral election under Section 5.1, or if a Participant elects to
receive a distribution other than pursuant to Section 6.2(a)(i) or (ii), the
Participant shall receive such deferred amount (and dividends thereon) in a lump
sum payment.

(c) Distribution of a Participant’s Equity Sub-Account balance shall be made in
Common Stock; provided, however, any fractional shares of Common Stock credited
to the Participant’s Account shall be paid in cash.

(d) Distribution of a Participant’s Cash Sub-Account balance shall be made in
cash, without interest or earnings, by check, direct deposit, or otherwise.

6.2 Distribution Time.

(a) A Participant may elect to have the distribution of a deferred amount (and
dividends thereon) commence thirty (30) days following: (i) the date of the
Participant’s Separation from Service; (ii) the date of a Change in Control of
the Company; (iii) any annual anniversary of either (i) or (ii) above, up to and
including the tenth anniversary of such event; or (iv) a specified date or, if
earlier, the tenth anniversary of (i) or (ii) above (provided that the specified
date must be at least twelve (12) months after the date on which the final
payment of the deferred amount would have been made to the Participant absent
deferral).

(b) A Participant must elect the date on which distributions will commence at
the time of making the initial deferral election under Section 5.1. In the event
a Participant fails to elect the date on which a distribution will commence at
the time of making an initial deferral election under Section 5.1, the
Participant shall receive the distribution in a lump sum thirty (30) days
following the earlier of the date of the Participant’s Separation from Service
or a Change in Control of the Company.

6.3 Distributions upon Death.

(a) In the event a Participant dies prior to the distribution of his or her
entire Account balance, the remaining Account balance shall be distributed to
the Participant’s beneficiary in accordance with the Participant’s elections
under Sections 6.1 and 6.2 above.

(b) A Participant shall designate his or her beneficiary prior to death in
accordance with procedures established by the Plan Administrator. If a
Participant has not properly designated a beneficiary, or if no designated
beneficiary is living on the date of any distribution, such amount shall be
distributed to the Participant’s estate.

(c) For purposes of determining the proper death beneficiary under this Plan,
this Plan shall not be interpreted as preempting applicable state law regarding
the ownership rights of Accounts upon a Participant’s death. For example,
although this Plan states that upon a Participant’s death, Account balances will
be paid to his or her beneficiary, the personal representative will be obligated
to pay any benefits owed to a spouse or otherwise as a result of any applicable
community property laws.

6.4 Payment Date. Distributions shall be paid in accordance with this Section 6
and the applicable election form and shall not be accelerated or deferred by
either the Company or the Participant.

7. Administration.

The Plan Administrator shall be responsible for the operation and administration
of the Plan and for carrying out the provisions hereof. The Plan Administrator
shall have the full authority and discretion to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise in connection with this Plan. Any such action taken by
the Plan Administrator shall be final and conclusive on any party. To the extent
the Plan Administrator has been granted discretionary authority under the Plan,
the Plan Administrator’s prior exercise of such authority shall not obligate it
to exercise its authority in a like fashion thereafter. The Plan Administrator
shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Plan Administrator may, from time to time, employ
agents and delegate to such agents, including the VP-HR or other employees of
the Company, such administrative duties as it sees fit, and the VP-HR is
expressly delegated the authority to take all actions necessary to implement the
Plan in accordance with the terms approved by the Board and the Nominating and
Compensation Committee of the Board.

8. Amendment and Termination.

8.1 Amendment or Termination. The Company reserves the right to amend or
terminate the Plan when, in the sole discretion of the Company, such amendment
or termination is advisable, pursuant to a resolution or other action taken by
the Board or the Nominating and Compensation Committee of the Board, provided
that the Board or Nominating and Compensation Committee may delegate the
authority to amend the Plan to the VP – HR from time to time.

8.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall decrease the amounts credited to a Participant’s Account as of such
amendment or termination. Upon termination of the Plan, Participants’ Account
balances shall be distributed in accordance with Sections 6.1 through 6.3,
unless the Company determines in its sole discretion that all such amounts shall
be distributed upon termination in accordance with the requirements under Code
section 409A.

8.3 Constructive Receipt Termination. If amounts deferred under the Plan must be
included in income under Code section 409A prior to the scheduled distribution
of such amounts, distribution of such amount shall be made to Participants.

9. General Provisions

9.1 Rights Unsecured. The right of a Participant or his or her beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor his or her beneficiary
shall have any rights in or against any amount credited to any Account or any
other specific assets of the Company. The Plan at all times shall be considered
entirely unfunded for tax purposes. Any funds set aside by the Company for the
purpose of meeting its obligations under the Plan, including any amounts held by
a trustee, shall continue for all purposes to be part of the general assets of
the Company and shall be available to its general creditors in the event of the
Company’s bankruptcy or insolvency. The Company’s obligation under this Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

9.2 Construction of Plan. Nothing in this Plan shall be construed to give any
Director any right to receive Eligible Compensation or any other type of
compensation. No Participant or beneficiary shall have any right to receive a
distribution under the Plan except in accordance with the terms of the Plan.
Establishment of the Plan shall not be construed to give any Participant the
right to be retained as a member of the Board. Nothing contained in the Plan
shall constitute a guarantee by the Company or any other person or entity that
the assets of the Company will be sufficient to pay any benefits hereunder. In
the event any provision of the Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

9.3 Nonalienation of Benefits. This Plan inures to the benefit of and is binding
upon the parties hereto and their successors, heirs and assigns; provided,
however, that the amounts credited to a Participant’s Account are not, except as
provided in Section 9.4, subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder, will be null
and void and not binding on the Plan or the Company.

9.4 Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant’s Eligible Compensation any federal, state, or local
taxes required by law to be withheld with respect to a payment or accrual under
the Plan, and shall report such payments and other Plan-related information to
the appropriate governmental agencies as required under applicable law.

9.5 Delivery of Shares. The obligation of the Company to issue shares of Common
Stock under this Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Plan Administrator.

9.6 Participant’s Cooperation. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Plan Administrator in
order to facilitate the payment of benefits hereunder. If the Participant
refuses to cooperate, the Company shall have no further obligation to the
Participant under the Plan.

9.7 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Plan Administrator to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until a claim for
such payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company and the Plan with respect to
the payment.

9.8 Legally Binding. In the event of any consolidation, merger, acquisition or
reorganization, the obligations of the Company under this Plan shall continue
and be binding on the Company and its successors or assigns. The rights,
privileges, benefits and obligations under the Plan are intended to be legal
obligations of the Company and binding upon the Company, its successors and
assigns.

9.9 Unclaimed Benefits. Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
designated beneficiary. The Plan Administrator shall not be obligated to search
for the whereabouts of any person if the location of a person is not made known
to the Plan Administrator.

9.10 Applicable Law and Venue. The Plan shall be governed by the laws of the
State of Delaware.

9.11 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by a Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

9.12 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail to the principal office of the
Company, directed to the attention of the Plan Administrator. Such notice shall
be deemed given as of the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark.

